ACCEPTED
                                                                    01-15-00266-CV
                                                         FIRST COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                               6/10/2015 3:30:23 PM
                                                              CHRISTOPHER PRINE
                                                                             CLERK

               NO. 01-15-00266-CV

   IN THE FIRST COURT OF APPEALS HOUSTON,FILED IN
                                     1st COURT OF APPEALS
                    TEXAS                HOUSTON, TEXAS
                                            6/10/2015 3:30:23 PM
                                            CHRISTOPHER A. PRINE
                                                    Clerk
          UNOCAL PIPELINE COMPANY
                    Appellant,
                       v.
       BP PIPELINES (ALASKA) INC., ET AL.
                     Appellees


APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
            OF TIME TO FILE BRIEF


                            GIBBS & BRUNS, L.L.P.
                            Mark A. Giugliano
                            mgiugliano@gibbsbruns.com
                            TBA No. 24012702
                            Anthony N. Kaim
                            akaim@gibbsbruns.com
                            TBA No. 24065532
                            J. Benjamin Bireley
                            bbireley@gibbsbruns.com
                            TBA No. 24076086
                            1100 Louisiana, Suite 5300
                            Houston, Texas 77002
                            Telephone: (713) 650-8805
                            Facsimile: (713) 750-0903

                            ATTORNEYS FOR APPELLANT,
                            UNOCAL PIPELINE COMPANY
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellant Unocal Pipeline Company (“Unocal”) files this Unopposed

Motion for Extension of Time to File Appellant’s Brief, and would respectfully

show the Court as follows:

A.    The Present Deadline

      The record in this case was filed on May 19, 2015. Under the Texas Rules

of Appellate Procedure, the brief for Appellants is due to be filed on or before June

18, 2015. See TEX. R. APP. P. 38.6(a).

B.    The Length of the Extension Sought

      Appellant seeks a thirty (30) day extension of time in which to file its brief.

Specifically, Appellant requests an extension from June 18, 2015 through and

including July 20, 2015, to file its brief.

C.    Number of Previous Extensions Granted

      This is the first extension Appellant has requested with respect to its brief.

D.    Facts Explaining the Needed Extensions

      Appellant seeks an extension of time to file its brief for the following

reasons.   First, Appellant’s brief involves two summary judgment rulings on

separate causes of action and evidentiary rulings, which were extensively briefed

and argued separately at the trial court. One of the rulings at issue was the subject

of cross motions and the briefing included responses, replies, and sur-replies.


                                              1
Accordingly, briefing both of these rulings in Appellant’s brief has resulted in the

need for additional time.

      Second, Appellant’s counsel has unavoidable professional scheduling

conflicts which interfere with the ability of Appellant to meet the present filing

deadline. The primary drafter of Appellant’s brief is involved in a matter that has

numerous depositions scheduled per week in June.

      Appellant has attempted to complete the brief by the present deadline, but

the above-noted conflicts and the numerous issues to be briefed make it impossible

to do so. This request is made not for improper purposes of delay, but so that

justice may be done.

      Counsel for Appellees is not opposed to the requested extension.

      WHEREFORE, Appellant Unocal Pipeline Company respectfully requests

that the Court grant this Unopposed Motion for Extension of Time to File its Brief

and extend the time for Appellant to file its brief from June 18, 2015 through and

including July 20, 2015.

                                      Respectfully submitted,

                                      GIBBS & BRUNS, LLP

                                      By:    /s/ Mark A. Giugliano
                                             Mark A. Giugliano
                                             mgiugliano@gibbsbruns.com
                                             TBA No. 24012702
                                             Anthony N. Kaim
                                             akaim@gibbsbruns.com
                                         2
    TBA No. 24065532
    J. Benjamin Bireley
    bbireley@gibbsbruns.com
    TBA No. 24076086
    1100 Louisiana, Suite 5300
    Houston, Texas 77002
    Telephone: (713) 650-8805
    Facsimile: (713) 750-0903

    ATTORNEYS FOR APPELLANT,
    UNOCAL PIPELINE COMPANY




3
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellees, Michael V. Powell, who

has indicated that Appellees are unopposed to the relief requested in this motion.


                                             /s/ Mark A. Giugliano      .
                                             Mark A. Giugliano




                                         4
                        CERTIFICATE OF SERVICE

     I certify that on the 10th day of June, 2015 I served a copy of the foregoing
document upon the following attorneys of record via e-mail:

Michael V. Powell
Elizabeth L. Tiblets
Locke Lord LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Fax: (214) 756-8520
mpowell@lockelord.com
etiblets@lockelord.com

Steven G. Reed
Lara E. Romansic
Steptoe & Johnson LLP
1330 Connecticut Avenue, N.W.
Washington, D.C. 20036-1795
Fax: (202) 429-3902
sreed@steptoe.com
lromansic@steptoe.com



                                            /s/ Mark A. Giugliano    .
                                            Mark A. Giugliano




                                        5